In an action to recover damages for medical malpractice and wrongful death, *701the defendant hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated April 18, 1977, as granted that branch of plaintiff’s motion which sought leave to serve a bill of particulars upon it. Order reversed insofar as appealed from, with $50 costs and disbursements, and the said branch of the motion is denied. It was an abuse of discretion to permit a further bill of particulars to be served 10 years after the service of the first bill of particulars. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.